Case 2:20-cv-09896-RGK-AS Document 3 Filed 10/27/20 Page 1 of 2 Page ID #:10



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD C. EVERETT,                                     Case No. 1:20-cv-01496-EPG (PC)

12                       Plaintiff,
                                                             ORDER TRANSFERRING CASE TO THE
13           v.                                              CENTRAL DISTRICT OF CALIFORNIA

14   PAROLE BROND, et al.,
15                       Defendants.
16

17           Plaintiff, who is proceeding pro se, has filed a civil rights action pursuant to 42 U.S.C.
18   § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915
19           The federal venue statute requires that a civil action, other than one based on diversity
20   jurisdiction, be brought only in: “(1) a judicial district in which any defendant resides, if all
21   defendants are residents of the State in which the district is located; (2) a judicial district in which
22   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
23   of property that is the subject of the action is situated; or (3) if there is no district in which an
24   action may otherwise be brought as provided in this section, any judicial district in which any
25   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §
26   1391(b).
27           In this case, the defendants do not appear to reside in this district. Plaintiff alleges that the
28
                                                         1
Case 2:20-cv-09896-RGK-AS Document 3 Filed 10/27/20 Page 2 of 2 Page ID #:11



 1   violation of his rights occurred at Atascadero State Hospital and appears to sue employees of

 2   Atascadero State Hospital. Atascadero State Hospital is in San Luis Obispo County, which is in

 3   the Central District of California. Additionally, the claim(s) appear to have arisen in San Luis

 4   Obispo County. Therefore, Plaintiff’s claims should have been filed in the United States District

 5   Court for the Central District of California. In the interest of justice, a federal court may transfer

 6   a complaint filed in the wrong district to the correct district. 28 U.S.C. § 1406(a). See also

 7   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 8          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 9   States District Court for the Central District of California.

10
     IT IS SO ORDERED.
11

12      Dated:     October 27, 2020                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
